Judge Brooke
observed that, in this case, the infants are not plaintiffs, but defendants, to the scire facias.
Judge Tucker was of the same opinion, observing that the person nominated as guardian ad litem could not be compelled to take upon him the office ;(b) and that, therefore, the infants must be protected as involuntary parties brought into court by process.
The court overruled the motion for an absolute dis-mission ; but made an order “ that the appeal be dis= missed, unless good cause be shown to the contrary, on or before the 18th day of May next, satisfactory proof being required that a copy of such order shall have been served on the appellants, at least twenty days previous to that time.
The cause was again callea. *344when Wickham appeared as counsel for the appellants, and Elay, for the appellees. The points made in arguxrient, and circumstances appearing in the record, aré not worth reporting; because the court affirmed the decree, without assigning any particular reason; and, therefore, (considering the nature of the case, the claim of the appellants being subject to objections either of which was sufficient to overthrow it,) no certain conclusions can be drawn concerning the grounds on which the decision was founded.(1)

 Fox v. Cosby, 2 Cal., 1.


 Note. This was often the case, -with respect to the court’s decisions during the present year ; the crowded state of the docket having induced the judges, for the sake of expedition, to refrain from specifying their reasons in many instances, especially in cases involving points already settled.